Madsen, C.J.
¶48 (concurring in dissent) — I agree with Justice Stephens that In re Personal Restraint of Stoudmire, 141 Wn.2d 342, 5 P.3d 1240 (2000), State v. Peltier, 181 Wn.2d 290, 332 P.3d 457 (2014), and State v. Knight, 162 Wn.2d 806, 174 P.3d 1167 (2008), require us to vacate the charges for which the statute of limitations had run. I disagree, however, that the sole remedy is to remand for resentencing on the remaining charge. Rather, for the vacated lesser charges, the State could refile the original charges for which the statute of limitations had not run before Jerry Swagerty accepted the plea agreement. Vacating a plea agreement places the parties “back in the position they were in before they entered into the agreement.” In re Pers. Restraint of Thompson, 141 Wn.2d 712, 730, 10 P.3d *827380 (2000). Therefore, Swagerty could face the original charges for which the statute of limitations had not run.
¶49 Accordingly, I respectfully dissent.